Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-2, 5-12, 15-20 are pending and subsequently allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Charpie on 5/27/21.
The application has been amended as follows: 
(a) Claim 16, line 1, “of claim 16” has been changed to --of claim 15--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants amendments with respect to the newly added limitations to claims 1 & 11, are considered to place the application in form for allowance, as such limitations in combination, are not shown or rendered obvious by the prior art of record.  More specifically, the closest prior art in Marks et al. (USPGPUB 2006/0151987) in view of Kniss er al. (USPGPUB 2012/0193500) is considered to teach a vehicle immobilization device for “a parking enforcement system configured to impair the view of a driver through a the release assembly having a rotatable servo cam attached to a shaft of the servo motor and configured to move a release slide, the release slide includes an end wall configured to actuate release valves,” as now set forth in claim 1.  
Further, claim 11 does not include details of the release assembly as set forth above, however, includes at least “wherein the covering assemblies include a tamper resistant support ring configured to prevent engagement of the suction assemblies by a mechanism or device extending under the covering assemblies for purposes of relieving the partial vacuum formed in the suction assemblies,” which details, in combination, are further not shown or rendered obvious in the prior art.  Still further, the prior art of record does not teach or render obvious the method as set forth in claim 15: “A method of using a parking enforcement system configured to impair the view of a driver through a windshield of a vehicle, the method comprising the steps of: storing an initial release code in a control module of the parking enforcement system; deploying the parking enforcement system on a windshield of a vehicle; developing suction between a plurality of covering assemblies and the windshield; providing a release code to a user tasked with removing the parking enforcement system; entering the release code in the control module; comparing the stored release code with the input release code; initiating detachment of the parking enforcement system in the event of a match between the stored release code and the input release code; removing the parking enforcement system from the vehicle; and generating a new stored release code.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        




May 27, 2021